Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 9 and 10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 9 as amended requires a step of applying a compression which is not required in the article.
Newly added claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The fastening member on the outer lateral face is a different species from what was originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-10 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression force in combination with the bearing surface must be shown or the feature canceled from the claim.  The drawings show the compression force (Fig. 4) and the bearing surface (22, Fig. 2) as separate embodiments; one with a lateral wall and the other with a conduit.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-13, 15-16, 18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner does not find support for the compression force in combination with bearing surface.  As noted above the compression force and the bearing surface are disclosed in separate embodiment and it is unclear how the compression force would translate to the bearing surface.  The bearing surface is disclosed as a ring around a conduit which different from the rod like frangible portion disclosed in connection with the compression force.

Claim 1-8, 12-13, 15-16, 18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As eluded to above it is unclear how the conduit would be made to break with a compression force.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 6-7, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seymour (US 5,447,400).  Seymour discloses a fastening component including a body (1) comprising: a fastening member (3); an insertion tip (5) at an end of the body which would allow for the body to pierce through a composite part (13); the insertion tip comprises a closed and pointed tip (18) which pierces the composite material (column, 3 paragraph beginning line 35); an axial stop formed as an attached subplate (4) stopping insertion of the body (column 3, line 40-42); and a frangible portion (30) with decreasing thickness forming a bearing surface which breaks with a “compression force” applied to an outer surface of the tip (column 3, lines 10-12) which would then be capable of bearing against an end face of the body in a similar manner as the instant invention since it includes the same structure.  Any portion between the frangible portion and fastening member reads a compaction portion.  Since the body is hollow it delimits a conduit extending axially through the body and frangible portion with a fastening member defined as its smooth inside axis.  The base of the tip is shown to be at least the same diameter as the fastening member.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour as applied to claim 1 above, and further in view of Rosenberg (US 3,238,835).  Seymore discloses the insertion tip having a tiered shape but does not disclose it with a cone shape and it is unclear the angle at the apex relative to the base portion.  Rosenberg discloses a fastening component with an insertion tip similar to Seymore but, Rosenberg discloses the insertion tip with a cone shape and shows the apex (6) with an angle relative to the axis to be less than an angle at a base portion (the cone shown at the end of the body 3).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the insertion tip of Seymore with a cone shape and an angle at the apex less than an angle at the base as disclosed in Rosenberg because since the tips of both Seymour and Rosenberg are for the same purpose of piercing composite panels the modification would yield the same predictable results.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour as applied to claim 1  in view of Aasgaard (US 5,916,901).  Seymour does not disclose the fastening component made of aluminum.  Aasgaard discloses a fastening component similar to Seymour but further teaches the fastening component can be made of a variety of material including aluminum (column 5, paragraph beginning line 61).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the fastening component of Seymour out of aluminum as disclosed in Aasgaard because aluminum is one of a plurality of material for providing the same function and selecting any one of the materials would yield the same results.

Conclusion
	Applicant’s remarks have been considered but are moot in light of the new grounds or rejection.  However, the features relied upon for defining over the prior art are only limitations of intended use which could still have been rejected with the previous rejections.  The new rejections were in an effort to expedite the application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior are cited are cited as other examples of tiered tips and tip which break with a “compression force”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677